UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C (RULE 14c-101) SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement Gateway Energy Corporation (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): o No fee required. x Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: $0.01 par value Common Stock (2) Aggregate number of securities to which transaction applies: 30,613,637 shares (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): $.0175 per share (4) Proposed maximum aggregate value of transaction: $535,738.65 (5) Total fee paid: $73.07 x Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: 3536390v1 (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 3536390v1 NOTICE OF ACTION BY WRITTEN CONSENT AND APPRAISAL RIGHTS AND INFORMATION STATEMENT Gateway Energy Corporation 1415 Louisiana Street, Suite 4100 Houston, Texas 77002 December 5, 2013 To the Stockholders of Gateway Energy Corporation: This Information Statement is being furnished to you, as a holder of common stock, par value $0.01 (the “Common Stock”), of Gateway Energy Corporation (the “Company”) to inform you of (i) the approval by the Company’s Board of Directors (the “Board”), upon a recommendation of a Special Committee of the Board, at a meeting held on August 13, 2013 to adopt the Agreement and Plan of Merger (the “Merger Agreement”), a copy of which is attached hereto as Annex A, by and among the Company,
